Title: James Madison to John G. Palfrey, 7 November 1835
From: Madison, James
To: Palfrey, John G.


                        
                            
                                Dear Sir
                            
                            
                                
                                     Montpellier
                                
                                Novr. 7. 1835
                            
                        
                        I received in due time your valuable Discourse before the "Ancient and Honorable Artillery Company" for
                            which I tender my thanks. Accept them also for the Copy of your little publication on some of the Oriental languages. That
                            intended for the "University of Virginia" was duly forwarded—I am sensible of my tardiness in acknowledging your favors:
                            but I have an apology in the feebleness of age, and in complaints adventitious to it, which have made me a great defaulter
                            latterly in relation to my Epistolary debts of every sort. With cordial respects and salutations.
                        
                            
                                James Madison
                            
                        
                    